UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):March 31, 2011 INTERNATIONAL COAL GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32679 (Commission File Number) 20-2641185 (IRS Employer Identification No.) 300 Corporate Centre Drive Scott Depot, West Virginia (Address of Principal Executive Offices) (Zip Code) (304) 760-2400 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. International Coal Group, Inc. (the “Company”) issued a press release today announcing that pursuant to terms of the indenture and first supplemental indenture governing its $115,000,000 aggregate principal amount of 4.00% Convertible Senior Notes due 2017 (the “2017 Notes”), the 2017 Notes are now convertible at the option of holders during the period from April 1, 2011 through and including June 30, 2011.The Company also announced that pursuant to terms of the indenture governing its remaining $731,000 aggregate principal amount of 9.00% Convertible Senior Notes due 2012 (the “2012 Notes”), the 2012 Notes are now convertible at the option of holders during the period from April 1, 2011 through and including June 30, 2011.A copy of the press release is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press release dated March 31, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNATIONAL COAL GROUP, INC. By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: Senior Vice President, Chief Financial Officer and Treasurer Date:April 1, 2011 EXHIBIT INDEX Exhibit Number Description Press release dated March 31, 2011
